DECISION
The application of the above-named defendant for a review of the sentence of 5 years imposed on May 5, 1982, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
The sentence was well in line with other sentences imposed for crimes of a similar nature.
*13DATED this 18th day of January, 1983.
We wish to thank Pat Sherlock, Attorney at Law, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan